DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 6/08/2022 has been accepted and entered. Accordingly, claims 1,7, 13, and 17 have been amended; claims 3, 9, 14, and 18 have been cancelled; while claims 21-24 are added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 10-13, 15-17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-2, 4-8, 10-13, 15-17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “receiving a sampling target… generating sampled data… determining, based on a degree of similarity between the sampled data and the sampling target, a value for the sampling data…” recited in claim 1 and similarly in claim 7 recites the abstract idea of a mental process. If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The above limitations of independent claims 1, 7, 13, and 17 fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively, be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).	Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human being could mentally receive a sampling target, mentally generate sample data based on that target, determine a value of that sampling target based on a degree of similarity between the sample data and sampling target, all in their mind. 
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claims 7, 13, and 17, additional elements include a generic “remotely disposed computing device” (Spec. ¶57 “the remotely disposed computing device may include a computing device in a data center, a computing device facilitating execution of an execution environment 227, etc.”) See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”) This “remotely disposed computing device” is therefore generic and is not used to carry out the abstract idea claim limitations. The “remotely disposed computing device” constitutes generally linking of the use of the abstract idea to a particular technological environment (to provide and receive sampling data/targets). 
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
Furthermore, the limitations “providing the sampled data to a remotely disposed computing device” and “training one or more machine learning models based on the sampled data” are insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional element of a “remotely disposed computing device” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the remotely disposed computing device is passively recited and does not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the remotely disposed computing device does not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed. The additional elements of claim 6 are all generic in view of the specification. 
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of a computing device itself which implements
the abstract idea (e.g., the general purpose computer and/or the computer system which
implements the process are not made more efficient or technologically improved); the claims
do not perform a transformation or reduction of a particular article to a different state or thing
(i.e., the claims do not use the abstract idea in the claimed process to bring about a physical
change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus
patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584
(1978), where a physical change, and thus patentability, was not imparted by the claimed
process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e., to provide and receive sampling data/targets).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-8, 10-13, 15-17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 7, 13, and 17, the metes and bounds of the limitation “generating sampled data . . . determining, based on a degree of similarity between the sampled data and the sampling target, a value for the sampled data, wherein a greater degree of similarity corresponds to a greater value for the sampled data" as recited in claim 1 and similarly recited in claims 7, 13, and 17 is unclear in view of the specification under a broadest reasonable interpretation. For example, the specification indicates  “the sampling target 704 may indicate one or more values associated with sensor data generated by the device 700. For example, the sampling target 704 may indicate particular detected visual objects, numbers of detected visual objects, distances relative to detected visual objects . . . values associated with driving actions . . . for example . . . degrees of rotation or position of a steering wheel” (Spec. ¶ 53); “values in the sampling target 704 may be expressed as a multidimensional value . . . vector of values” (Spec. ¶ 54). The specification indicates the values can be a representation of a physical object detected such that it is unclear how a degree of similarity between the sampled data and a sampling target results in a “greater value” for the sampled data, since the sampled data represents a real world physical object, and changing the values of the detected objects to be “greater” would facilitate an inaccurate representation of the real world physical object. In addition, it is unclear how “greater” would change values such as detected physical objects, degrees of rotation of a steering wheel, or vector values, for example. Claims 2, 4-6, 8, 10-12, 15-16, and 19-24 are rejected on the basis of their dependency to rejected independent claims.

	Claim 4 and similarly 10 recites  “wherein determining whether to provide the sampled data to the remote computing device comprises determining whether to provide the sampled data to the remote computing device based on the value and the cost”; which conflicts with the claim 1 and 7 limitation “providing the sampled data to a remotely disposed computing device responsive to the value exceeding a threshold”, since in claim 1 the sampled data is provided when the value exceeds a threshold, and claim 4 broadens the threshold determination such that it is unclear what is required to trigger providing the sampled data to a remote computing device.  Claim 4 and similarly 10 recite “wherein determining whether to provide”, which indicates a previous recitation of a determining step. However, this limitation has been removed from claim 1 such that claims 4 and 10 recite improper antecedent characterization. Claims 5-6 and 11-12 are rejected on the basis of their dependency to rejected independent claims.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Moreover, claim 22 recites “wherein the value is based on a degree of similarity between the one or more values…” There is insufficient antecedent basis for this limitation in the claim. At first, the limitation recites “the value”, yet could be referring back to “the value” as “one or more values”. It is unclear if this is a value, a plurality of values, both, or possibly either a value or plurality of values.

Claim Interpretation and Contingent Limitations
	Claims 1, 7, 13, and 17 contain various conditional limitations. Claims 1, 7, 13, and 17 are method claims which contain the following conditional limitations: 
Claim 1 and similarly 7: 
(1) “providing the sampled data to a remotely disposed computing device responsive to the value exceeding a threshold”
Claim 13 and similarly 17:
(2) “receiving, from the plurality of remotely disposed devices, sampled data provided by the plurality of remotely disposed devices responsive to a value of the sampled data exceeding a threshold, wherein the value is based on a degree of similarity between the sampling target and the sampled data, wherein a greater degree of similarity corresponds to a greater value for the sampled data”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (2) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in system claim 17, in limitation (2), the function of providing sampled data by a plurality of remotely disposed devices and training one or more machine learning models is contingent upon a value exceeding a threshold.  However, claim 17 does require that a value exceed a threshold value. Accordingly, any remotely disposed device that is capable of such a provision is sufficient to disclose limitation (2). 
in addition, claims 1 and 13 are method claims. With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 1 and 13 are process claims, Ex Parte Schulhauser applies . See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 1 does not require   “ providing the sampled data to a remotely disposed computing device” (i.e., “responsive to” -- rather than requiring that the value  exceeds a threshold).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rabel (US20200292323)(hereinafter “Rabel”) in view of Kato (US20050058339A1)(hereinafter “ Kato”), further in view of Wheeler (US20180188037)(hereinafter “Wheeler”).
With respect to claim 1 and similarly 7,
Rabel discloses a method for distributed data sampling, comprising:
receiving a sampling target; (Rabel ¶82 “the maplet request may identify a request region. In an example embodiment, a request region is a region of a road network for which the maplet information/data is desired . . . request region may be defined using the nodes and/or road or lane segments bounding the request region, using a plurality of geolocation points defining a polygon bounding the request region (e.g., points located at the vertices of the polygon), using a radius and a central point to define a circle that bounds the request region, and/or the like”; Rabel 702, FIG. 7 identify update request based on management strategy, includes sampling target; Rabel ¶91 “map management strategy may be used to define request regions, determine how often map information/data corresponding to a request region is validated, determine when efforts will be made to discover road and/or lane segments not represented by the digital map”; claim 1 “receive a maplet request identifying a request region”; Rabel ¶5 “Responsive to determining that the request trigger has been identified, the network apparatus may generate and provide a request trigger such that vehicle apparatuses on board vehicles located in or near the region identified in the request (referred to as the request region herein) may receive the maplet request. Responsive to receiving a maplet request a vehicle apparatus may determine if the corresponding vehicle is located within the request region and/or if/when the corresponding vehicle enters the request region. When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation . . . identify one or more classes for which road information/data should be provided if features corresponding to the identified one or more classes are identified within the observation . . . classes include sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), and road side barriers” (i.e., targets are the objects or the request region generally))
generating sampled data; (Rabel 714, analyze road information to determine updates to map data FIG. 7 ; Rabel 902, FIG. 9 collect sensor data as vehicle traverses road network; Rabel claim 1, “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”; Rabel ¶5 “When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation”; Rabel ¶¶161 “lane marking sample points”;  Rabel ¶188 “measurement rate for driving surface edge sample point coordinates is a predetermined and/or predefined spatial sampling rate.”; Rabel ¶190 “an example embodiment, the driving surface edge portion 1810 may comprise a sample point field”; 192 “sample points are collected along the top edge of the roadside barrier”; 90 “real world object and/or a feature corresponding to the particular observation class is located at a location determined by averaging the locations reported for the observations by the plurality maplets. The average may be a weighted average based, for example, on covariance matrices provided by the corresponding maplets, a relevant accuracy or standard deviation provided in the header of the maplet, and/or the like . . . the map information/data may be compared to the merged road information/data to validate the map information/ data. In an example embodiment, new road/lane segments may be added to the map information/data based on merged road information/data. In an example embodiment, an update or modification of map information/data may be determined based on the merged road information/data”
determining, based on the sampling target, a value for the sampled data; and (Rabel 714, analyze road information to determine updates to map data, FIG. 7; Rabel ¶161 “roadside barrier standard deviation field, the value which is an array and/or list of the standard deviations of the longitudinal (x), lateral (y), and vertical (z) roadside barrier sample points relative to the VCS coordinate system”; 105 “a relevant accuracy or standard deviation provided in the headers of the corresponding maplets, and/or the like”; 160 “pose point standard deviation field, the value of which indicates the standard deviation for the pose point coordinates relative to the VSC coordinate system under conditions assuming good GNSS performance”; Rabel ¶208 “matching a geolocation (e.g., a GNSS determined location) to a point on a map . . . recorded route information can be matched with respective map or geographic records via position or GNSS data associations (such as using known or future map matching or geo-coding techniques)”; Rabel ¶134 “if the current map information/data representing the elements of the map information that do not have corresponding elements of (merged) road information/data should be removed from the digital map . . . Thus, one or more updates to the digital map and/or the map information/ data of the digital map may be determined based on the (merged) road information/data”; Rabel ¶¶104 -106 “it may be determined if observations described by road information/ data of two or more maplets correspond to the same real world object and/or feature based on observation identifiers provided by each maplet, locations of the observations, the observation class corresponding to the observations, similarity of dimensions of the observations, description of the observations (e.g., shape, color, type, and/or the like), and/or the like . . . it may be determined that the first and second observations do not correspond to the same real world object or feature/element . . . determined correspond to the same real world object or feature/ element . . . may be merged . . . determined if the (merged) road information/ data corresponding to the received plurality of maplets is in agreement with the map information/data of the digital map or if the (merged) . . . it may be determined if one or more changes to the road network have occurred since the map information/ data was last updated . .  .determine if the (merged) road information/data corresponding to the received plurality of maplets validates the current map information/data . . . do not match . . . data corresponding to the request region is not validated and/or should not be updated”). 
Determining a degree of similarity between the sampled data and the sampling target (Rabel ¶106 “For example, it may be determined if the (merged) road information/ data corresponding to the received plurality of maplets is in agreement with the map information/data of the digital map or if the (merged) road information/data corresponding to the received plurality of maplets indicate one or more changes to the road network compared to the representation of the road network provided by the digital map.”)
Rabel fails to explicitly disclose: 
Wherein a value for the sampled data corresponds to a degree of similarity between the sampled data and the sampling target 
wherein a greater degree of similarity corresponds to a greater value for the sampled data 
However, Kato, from the same field of endeavor, discloses:
Wherein a value for the sampled data corresponds to a degree of similarity between the sampled data and the sampling target (Kato ¶50 “The degree-of-similarity calculating portion 23 calculates the degree of similarity of the image data retained in the image retaining portion 22 to a template image provided as reference data. The degree of similarity can be expressed by use of a Euclidean distance between image data retained in the image retaining portion 22 and template image, namely, a square root of a sum of squares of a difference in luminance between the corresponding pixels, and a distance between a subspace by approximating the distribution of a plurality of template images and image data retained in the image retaining portion 22.”)
wherein a greater degree of similarity corresponds to a greater value for the sampled data (Kato ¶50 “For example, if the reciprocal numbers of these distances are employed as the degree of similarity, the smaller these distances are, the greater the degree of similarity becomes. In addition, the degree-of-similarity calculating portion 23 can serve as an estimation error evaluating portion 34, which will be described later.” A reciprocal number being smaller equates to the number without being reciprocated being greater.)
determining sampling data to be identical responsive to a similarity value being greater than a threshold (Kato “A determining portion 24 compares the degree of similarity calculated by the degree-of-similarity calculating portion 23 with a predetermined threshold value and, if the degree of similarity is greater than the threshold value, determines that the target is identical to the reference object.”; Kato ¶84 “Next, the degree-of-similarity calculating portion 23 calculates the degree of Similarity between the image data Stored in the memory portion 2 and an image of reference data (step 211). And, if this degree of Similarity exceeds a preset threshold value (YES in step 212), it is determined that the image data of the processing target corresponds to the reference data (step 213), and the recognition processing is finished.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement determining sampling data to be identical with a sampling target responsive to a similarity value, the similarity value corresponding to a degree of similarity between the sampling data and sampling target, as taught by Kato, in the system of Rabel; in order to shorten the amount of time required to obtain data normalization (Kato ¶14 “is one of objects of the invention to provide a recognition device which can learn and obtain data for normalization in a reasonable time”).	Rabel in view of Kato fails to explicitly disclose:
providing the sampled data to a remotely disposed computing device responsive to a value exceeding a threshold
However, Wheeler, from the same field of endeavor, discloses:
	probe vehicles (Wheeler 150a-d, FIG. 1) that receive sample targets from an online HD map system (Wheeler 110, FIG. 1), performs sampling on the targets (i.e., Wheeler 904, FIG. 9) determines a value for sampled data related to the degree of similarity between the sample target and the sample data (Wheeler 908, FIG. 9) (i.e., significance value/ threshold, confidence value/ threshold, degree of matching/ threshold ¶¶84, 85 “match refers to a difference between data being within a predetermined threshold”, 86-88, 97-98, 121, 123-124)
	providing the sampled data to a remotely disposed computing device responsive to a value exceeding a threshold (Wheeler 910, FIG. 9, match?, report? Yes/No) (Wheeler ¶¶123-124 “vehicle 150 determines whether to report the identified discrepancies . . . discrepancy threshold . . . calculates a significance value . . . the vehicle 150 transmits 1120 a discrepancy to the online HD map system if it determines that the discrepancy is a significant discrepancy . . . if the significance value is greater than a threshold”.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Rabel in view of Kato, to provide the sampled data to a remotely disposed computing device responsive to a value exceeding a threshold, as taught by Wheeler, in order to improve efficiency of limited vehicle bandwidth resources (Wheeler ¶¶ 37, 56, 155, 162, 64).

With respect to claim 13 and similarly 17,
Rabel discloses a method for distributed data sampling, comprising:
providing, to a plurality of remotely disposed devices each comprising one or more sensors, a sampling target; (Rabel ¶82 “the maplet request may identify a request region. In an example embodiment, a request region is a region of a road network for which the maplet information/data is desired . . . request region may be defined using the nodes and/or road or lane segments bounding the request region, using a plurality of geolocation points defining a polygon bounding the request region (e.g., points located at the vertices of the polygon), using a radius and a central point to define a circle that bounds the request region, and/or the like”; 702, FIG. 7 identify update request based on management strategy, includes sampling target; Rabel ¶91 “map management strategy may be used to define request regions, determine how often map information/data corresponding to a request region is validated, determine when efforts will be made to discover road and/or lane segments not represented by the digital map”; claim 1 “receive a maplet request identifying a request region”; Rabel ¶ 5 “Responsive to determining that the request trigger has been identified, the network apparatus may generate and provide a request trigger such that vehicle apparatuses on board vehicles located in or near the region identified in the request (referred to as the request region herein) may receive the maplet request. Responsive to receiving a maplet request a vehicle apparatus may determine if the corresponding vehicle is located within the request region and/or if/when the corresponding vehicle enters the request region. When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation . . . identify one or more classes for which road information/data should be provided if features corresponding to the identified one or more classes are identified within the observation . . . classes include sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), and road side barriers” (i.e., targets are the objects or the request region generally))
receiving, from the plurality of remotely disposed devices, sampled data provided by the plurality of remotely disposed devices based on the sampling target; (714, analyze road information to determine updates to map data FIG. 7; 902, FIG. 9 collect sensor data as vehicle traverses road network; claim 1, “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”;  5 “When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation”; Rabel ¶¶ 161 “lane marking sample points”;  Rabel ¶ 188 “measurement rate for driving surface edge sample point coordinates is a predetermined and/or predefined spatial sampling rate.”; Rabel ¶ 190 “an example embodiment, the driving surface edge portion 1810 may comprise a sample point field”; 192 “sample points are collected along the top edge of the roadside barrier”; 90 “real world object and/or a feature corresponding to the particular observation class is located at a location determined by averaging the locations reported for the observations by the plurality maplets. The average may be a weighted average based, for example, on covariance matrices provided by the corresponding maplets, a relevant accuracy or standard deviation provided in the header of the maplet, and/or the like . . . the map information/data may be compared to the merged road information/data to validate the map information/ data. In an example embodiment, new road/lane segments may be added to the map information/data based on merged road information/data. In an example embodiment, an update or modification of map information/data may be determined based on the merged road information/data”
Determining a degree of similarity between the sampled data and the sampling target (Rabel ¶106 “For example, it may be determined if the (merged) road information/ data corresponding to the received plurality of maplets is in agreement with the map information/data of the digital map or if the (merged) road information/data corresponding to the received plurality of maplets indicate one or more changes to the road network compared to the representation of the road network provided by the digital map.”)
Rabel fails to explicitly disclose:
Wherein a value for the sampled data corresponds to a degree of similarity between the sampled data and the sampling target 
wherein a greater degree of similarity corresponds to a greater value for the sampled data 
However, Kato, from the same field of endeavor, discloses:
Wherein a value for the sampled data corresponds to a degree of similarity between the sampled data and the sampling target (Kato ¶50 “The degree-of-similarity calculating portion 23 calculates the degree of similarity of the image data retained in the image retaining portion 22 to a template image provided as reference data. The degree of similarity can be expressed by use of a Euclidean distance between image data retained in the image retaining portion 22 and template image, namely, a square root of a sum of squares of a difference in luminance between the corresponding pixels, and a distance between a subspace by approximating the distribution of a plurality of template images and image data retained in the image retaining portion 22.”)
wherein a greater degree of similarity corresponds to a greater value for the sampled data (Kato ¶50 “For example, if the reciprocal numbers of these distances are employed as the degree of similarity, the smaller these distances are, the greater the degree of similarity becomes. In addition, the degree-of-similarity calculating portion 23 can serve as an estimation error evaluating portion 34, which will be described later.” A reciprocal number being smaller equates to the number without being reciprocated being greater.)
determining sampling data to be identical responsive to a similarity value being greater than a threshold (Kato “A determining portion 24 compares the degree of similarity calculated by the degree-of-similarity calculating portion 23 with a predetermined threshold value and, if the degree of similarity is greater than the threshold value, determines that the target is identical to the reference object.”; Kato ¶84 “Next, the degree-of-similarity calculating portion 23 calculates the degree of Similarity between the image data Stored in the memory portion 2 and an image of reference data (step 211). And, if this degree of Similarity exceeds a preset threshold value (YES in step 212), it is determined that the image data of the processing target corresponds to the reference data (step 213), and the recognition processing is finished.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement determining sampling data to be identical with a sampling target responsive to a similarity value, the similarity value corresponding to a degree of similarity between the sampling data and sampling target, as taught by Kato, in the system of Rabel; in order to shorten the amount of time required to obtain data normalization (Kato ¶14 “is one of objects of the invention to provide a recognition device which can learn and obtain data for normalization in a reasonable time”).Rabel in view of Kato fails to disclose:
and training one or more machine learning models based on the sampled data.
However, Wheeler, from the same field of endeavor, discloses:
and training one or more machine learning models based on the sampled data. (Wheeler ¶119 “the vehicle 150 may apply one or more machine learning models to classify all detected objects as moving objects or still objects”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of training one or more machine learning models based on sampled data, as taught by Wheeler, with the method of Rabel in view of Kato, in order to more easily classify objects as a certain type, i.e. a tree or a building, moving or still. (Wheeler ¶119 “The vehicle 150 classifies 1112 the detected objects. An object may represent a fixed structure such as a tree or a building or may represent a moving object such as a vehicle. For example, the vehicle 150 may apply one or more machine learning models to classify all detected objects as moving objects or still objects.”)

	With respect to claims 15 and similarly 19, 
	Rabel in view of Kato, further in view of Wheeler discloses:
wherein the sampled data comprises sensor data from the plurality of remotely disposed devices. (Rabel 902, FIG. 9 “collect sensor data as vehicle traverses road network”; Rabel claim 1 “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”; Rabel ¶199 “using sensor information/data captured by a plurality of vehicles”)

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rabel in view of Kato, further in view of Wheeler, and further in view of Urmson (US8634980B1)(hereinafter “Urmson”).
With respect to claim 2 and similarly 8, 
Rabel in view of Kato, further in view of Wheeler discloses:	
wherein the sampled data comprises sensor data (Rabel 902, FIG. 9 “collect sensor data as vehicle traverses road network”; Rabel claim 1 “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”)
The sampling target comprising one or more values associated with a driving position (Rabel ¶161 “For example, the header data format 1010 comprises a pose point drift rates field, the values of which provide the drift rates of the pose points in the longitudinal (x), lateral (y), and vertical (z) coordinates relative to the VCS coordinate system when GNSS information/data is not available as part of the pose point fusion processing. The pose point drift rates indicate the rate of increase in the respective standard deviations of the vehicle's 5 position over time.”)
Rabel in view of Kato, further in view of Wheeler fails to explicitly disclose:
Sampling data comprising one or more associated control operations of a vehicle
However, Urmson, from the same field of endeavor, discloses:
Sampling data comprising one or more associated control operations of a vehicle (Urmson column 1, lines 58-59 “The vehicle may also collect data such as (but not limited to) gas usage and application of throttles/brakes.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the sampling data comprising control operations of a vehicle, as taught by Urmson, with Rabel in view of Kato, and further in view of Wheeler, in order to improve driver safety while still allowing a driver to keep their preferred style of driving (Urmson column 1, lines 47-54 “By learning a specific driver's driving behavior and adapting an autonomous driving mode to the driver's style, an autonomous vehicle may be configured with some general safe 50 envelope driving patterns. The adaptive autonomous driving allows the vehicle to perform autonomous driving within the general safe envelope but still safely in the driver's preferred style of driving.”).

Claims 4-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rabel in view of Kato, further in view of Wheeler, and further in view of Siegal (US20170295253A1)(hereinafter “Siegal”).
With respect to claim 4 and similarly 10,
Rabel in view of Kato, further in view of Wheeler discloses:
and wherein determining whether to provide the sampled data to the remote computing device comprises determining whether to provide the sampled data to the remote computing device based on the value (Wheeler 910, FIG. 9, match?, report? Yes/No) (Wheeler ¶¶ 123-124 “vehicle 150 determines whether to report the identified discrepancies . . . discrepancy threshold . . . calculates a significance value . . . the vehicle 150 transmits 1120 a discrepancy to the online HD map system if it determines that the discrepancy is a significant discrepancy . . . if the significance value is greater than a threshold”.)
Rabel in view of Kato, further in view of Wheeler fails to disclose:
determining a cost associated with the sampled data;
based on the cost
However, Siegal, from the same field of endeavor, discloses:
 determining a cost associated with the sampled data; (Siegal ¶10 “Each of the one or more objects (1) includes one or more sensors operable to sample data, and (2) is generated based on a respective model of the one or more objects. Each of the models includes one or more data acquisition costs associated with each of the one or more sensors.”; Siegal ¶17 “a total acquisition cost is calculated for acquiring each of the simulated data sets, the total acquisition cost being based on the data acquisition cost associated with each of the one or more sensors”)
based on the cost. (Siegal ¶63 ” Each of the applications 107 can have or be associated with one or more quality of data (QoD) metrics that indicate quality of data requirements for the data”; Siegal ¶29 “one or more of a target QoD metric and/or a target data acquisition cost are identified”; Siegal ¶30 “a highest QoD among the one or more estimated data sets having a total cost equal to or lower than the target data acquisition cost”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of determining a cost associated with sampling data and using this cost as a condition, as taught by Siegal, with Rabel in view of Kato, further in view of Wheeler, in order to minimize overall costs when sampling data of a higher quality. (Siegal ¶9 “In order to reduce resource costs (e.g., bandwidth, battery, storage) incurred from sampling data from the sensors of the objects… In this way, high-quality data can be obtained at a sampling rate that minimizes resource costs”)

With respect to claim 5 and similarly 11,
Rabel in view of Kato, further in view of Wheeler, and further in view of Siegal discloses:
further comprising optimizing the cost associated with the sampled data. (Wheeler Therefore ¶68 “Therefore the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs.”; Siegel ¶9 “The data proxies are made up of (1) data sampled from sensors of the connected objects, and (2) data that are estimated based on the sampled data. In order to reduce resource costs (e.g., bandwidth, battery, storage) incurred from sampling data from the sensors of the objects, the proxy management system dynamically calculates sampling rates at which the sensors of each of the objects is to be sampled, such that optimal sampling rates can be identified. Optimal sampling rates are calculated to meet or approximate as nearly as possible, (1) quality of data (QoD) requirements relating, for example, to the accuracy and timeliness of the sampled data; and (2) target resource costs for acquiring the data. In this way, high-quality data can be obtained at a sampling rate that minimizes resource costs.”)

With respect to claim 6 and similarly 12,
Rabel in view of Kato, further in view of Wheeler, and further in view of Siegal discloses:
wherein the cost is based on one or more of a processing cost for the sampled data, (Siegal ¶9 “target resource costs for acquiring the data”; Siegal ¶17 “a total acquisition cost is calculated for acquiring each of the simulated data sets, the total acquisition cost being based on the data acquisition cost; Siegal ¶68 “minimizing resource expenditure can be achieved by, for example, calculating and analyzing the cost required to sample the data at various sampling rates used to calculate the optimal sampling rates. It should be understood that the cost required to acquire or sample data can also be referred to as “data acquisition cost.””; Siegal ¶155 “GPS has a high cost of 10 μW per sample”)
a transmission cost for the sampled data, (Wheeler ¶68 “use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs.”)
and/or a storage cost for the sampled data. (Wheeler ¶68 “use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs.”)

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabel in view of Kato, further in view of Wheeler, and further in view Wolfram (US20130197792)(hereinafter “Wolfram”).
With respect to claim 16 and similarly 20, 
Rabel in view of Kato, and further in view of Wheeler discloses:
sampled data (Rabel 714, analyze road information to determine updates to map data FIG. 7; Rabel 902, FIG. 9 collect sensor data as vehicle traverses road network; Rabel claim 1, “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”; Rabel  ¶5 “When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation”; Rabel ¶¶ 161 “lane marking sample points”;  Rabel ¶188 “measurement rate for driving surface edge sample point coordinates is a predetermined and/or predefined spatial sampling rate.”; Rabel ¶190 “an example embodiment, the driving surface edge portion 1810 may comprise a sample point field”; Rabel ¶192 “sample points are collected along the top edge of the roadside barrier”; Rabel ¶90 “real world object and/or a feature corresponding to the particular observation class is located at a location determined by averaging the locations reported for the observations by the plurality maplets. The average may be a weighted average based, for example, on covariance matrices provided by the corresponding maplets, a relevant accuracy or standard deviation provided in the header of the maplet, and/or the like . . . the map information/data may be compared to the merged road information/data to validate the map information/ data. In an example embodiment, new road/lane segments may be added to the map information/data based on merged road information/data. In an example embodiment, an update or modification of map information/data may be determined based on the merged road information/data”
Rabel in view of Kato, and further in view of Wheeler fails to disclose:
wherein the sampled data further comprises operational commands of a plurality of vehicles.
However, Wolfram, from the same field of endeavor, discloses:
wherein the sampled data further comprises operational commands of a plurality of vehicles. (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”)
Accordingly, it would have been obvious to one of ordinary skill in the art to implement sampling data comprising of operational commands of a plurality of vehicles, as taught by Wolfram, with the method of Rabel in view of Kato, further in view of Wheeler, in order to more easily model the movement of a vehicle. (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs”) 

Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rabel in view of Kato, further in view of Wheeler, and further in of Luo (US20200192390A1)(hereinafter “Luo”).
With respect to claim 21,
Rabel in view of Kato, further in view of Wheeler discloses:
The sampling target comprising one or more values associated with a driving position (Rabel ¶161 “For example, the header data format 1010 comprises a pose point drift rates field, the values of which provide the drift rates of the pose points in the longitudinal (x), lateral (y), and vertical (z) coordinates relative to the VCS coordinate system when GNSS information/data is not available as part of the pose point fusion processing. The pose point drift rates indicate the rate of increase in the respective standard deviations of the vehicle's 5 position over time.”)
Rabel in view of Kato, further in view of Wheeler fails to disclose:
sampling target comprises one or more values associated with driving actions input to a vehicle
However, Luo, from the same field of endeavor,
sampling target comprises one or more values associated with driving actions input to a vehicle (Luo ¶4 “The system may determine one or more candidate driving actions and one or more evaluation values corresponding to the one or more candidate driving actions based on the driving information and the state of the vehicle by using a trained driving-action model. The system may select a target driving action from the one or more candidate driving actions based on the one or more evaluation values.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the sampling target comprising one or more values associated with driving actions input to a vehicle, as taught by Luo, in the system of Rabel in view of Kato, further in view of Wheeler, in order to improve performance and driving efficiency of an autonomous driving system by measuring a control signal associated with driving actions more directly (Luo ¶3 “However, if the control signal can be determined more directly, the efficiency of the autonomous driving system can be significantly improved. Therefore, it is desirable to provide systems and methods for determining a control signal based on driving information associated with the vehicle directly, thereby improving performance of the autonomous driving system”).

With respect to claim 23,
Rabel in view of Kato, further in view of Wheeler, and further in view of Luo discloses:
wherein the sampling target indicates one or more visual objects. (Rabel ¶5 “Responsive to determining that the request trigger has been identified, the network apparatus may generate and provide a request trigger such that vehicle apparatuses on board vehicles located in or near the region identified in the request (referred to as the request region herein) may receive the maplet request. Responsive to receiving a maplet request a vehicle apparatus may determine if the corresponding vehicle is located within the request region and/or if/when the corresponding vehicle enters the request region. When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation . . . identify one or more classes for which road information/data should be provided if features corresponding to the identified one or more classes are identified within the observation . . . classes include sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), and road side barriers” (i.e., targets are the objects or the request region generally; Rabel ¶64 “one or more observations such as sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge ( e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like”)

With respect to claim 24,
Rabel in view of Kato, further in view of Wheeler discloses:
The sampling target comprising one or more values associated with a driving position (Rabel ¶161 “For example, the header data format 1010 comprises a pose point drift rates field, the values of which provide the drift rates of the pose points in the longitudinal (x), lateral (y), and vertical (z) coordinates relative to the VCS coordinate system when GNSS information/data is not available as part of the pose point fusion processing. The pose point drift rates indicate the rate of increase in the respective standard deviations of the vehicle's 5 position over time.”)
Rabel in view of Kato, further in view of Wheeler fails to disclose:
sampling target comprises one or more values associated with driving actions input to a vehicle
However, Luo, from the same field of endeavor,
sampling target comprises one or more values associated with driving actions input to a vehicle (Luo ¶4 “The system may determine one or more candidate driving actions and one or more evaluation values corresponding to the one or more candidate driving actions based on the driving information and the state of the vehicle by using a trained driving-action model. The system may select a target driving action from the one or more candidate driving actions based on the one or more evaluation values.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the sampling target comprising one or more values associated with driving actions input to a vehicle, as taught by Luo, in the system of Rabel in view of Kato, further in view of Wheeler, in order to improve performance and driving efficiency of an autonomous driving system by measuring a control signal associated with driving actions more directly (Luo ¶3 “However, if the control signal can be determined more directly, the efficiency of the autonomous driving system can be significantly improved. Therefore, it is desirable to provide systems and methods for determining a control signal based on driving information associated with the vehicle directly, thereby improving performance of the autonomous driving system”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rabel in view of Kato, further in view of Wheeler, further in of Luo, and further in view of Naito (JP2007198853)(for claim mapping see attached pdf labeled “translation_of_JP2007198853AI”)(hereinafter “Naito”).
With respect to claim 22,
Rabel in view of Kato, further in view of Wheeler, and further in view of Luo discloses:
Wherein a value for the sampled data corresponds to a degree of similarity between the sampled data and the sampling target (Kato ¶50 “The degree-of-similarity calculating portion 23 calculates the degree of similarity of the image data retained in the image retaining portion 22 to a template image provided as reference data. The degree of similarity can be expressed by use of a Euclidean distance between image data retained in the image retaining portion 22 and template image, namely, a square root of a sum of squares of a difference in luminance between the corresponding pixels, and a distance between a subspace by approximating the distribution of a plurality of template images and image data retained in the image retaining portion 22.”)
Rabel in view of Kato, further in view of Wheeler, and further in view of Luo fails to disclose:
wherein the value is based on a degree of similarity between the one or more values and one or more values associated with driving actions indicated in the sampled data
However, Naito, from the same field of endeavor, discloses:
wherein the value is based on a degree of similarity between the one or more values and one or more values associated with driving actions indicated in the sampled data (Naito ¶8 “in this driver adaptive driving behavior estimation device, the driving data acquisition means includes driving data including speed information of the own vehicle and operation information related to the driver's vehicle operation that affects the running state of the own vehicle… operation of a turn signal when turning”; Naito ¶19 “And it is good to perform specifically comparison with this template and the history of a performance data like Claim 5. That is, a driving action estimation means judges the similarity of a template and the history of a performance data based on the value produced by multiplying the value showing the difference degree of the history of a performance data and template which were acquired in the performance-data acquisition means by a driving tendency parameter. And when the template in which the similarity exceeds the judging standard set up preliminarily exists, it is presumed that it becomes the driving action as the driving action which the template shows with same driving action of the driver in an object point. According to such composition, it becomes possible to judge quantitatively whether the performance data is similar to the template, and can obtain the stable estimation result”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the similarity value of Naito, in the system of Rabel in view of Kato, further in view of Wheeler, and further in view of Luo, in order to improve estimation precision of driving behavior (Naito ¶6 “an object of the present invention is to provide a driver-adaptive driving behavior estimation apparatus with high estimation precision of motor behavior”).

Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to the claim rejections under 35 U.S.C. 101, Applicant asserts (Amend. 7):
	“Claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory
subject matter. Specifically, the Office Action states that the claims are directed to a
mental process. To begin, under the Revised Guidance Step 2A Prong 1, the Office
Action alleges that the elements of claims 1 and 7 are directed to a mental process. In the
interests of expedited prosecution, Applicant has amended claims 1 and 7 to recite
"providing the sampled data to a remotely disposed computing device responsive to the
value exceeding a threshold." Applicant asserts that, as sampled data cannot be provided
to a remotely disposed computing device using only the human mind or with the effort of
pen and paper, Applicant asserts that claims 1 and 7 cannot be merely directed to a
mental process.”
	Examiner disagrees. The new limitation “providing the sampled data to a remotely disposed computing device responsive to the value exceeding a threshold” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
	With respect to claim rejections under 35 U.S.C. 101, Applicant asserts (Amend. 8-9):
	“With respect to claims 13 and 17, the Office Action also alleges that "providing, to a
plurality of remotely disposed devices ... a sampling target; receiving, from the plurality
of remotely disposed devices, sampled data ... ; and training one or more machine learning
models based on the sampled data" are also directed to a mental process. Applicant
disagrees. None of the above steps can be performed in the human mind. A sampling
target cannot be provided to a remotely disposed device using the human mind as this
step necessarily involves one or more remotely disposed devices that receive the
sampling target. Not only is it impossible for the human mind to provide data or
information anywhere, as it would be constrained to the human mind, but it is particularly
impossible for the human mind alone to provide data to remotely disposed devices. An
assertion to the contrary would require ignoring essential claim elements related to the
recipients of the sampling target. The human mind cannot receive sampled data from
these one or more remotely disposed devices as this step also necessarily requires the one
or more remotely disposed devices. Training a machine learning model cannot be
performed in the human mind as machine learning models are a data construct that
necessarily require a computer for training. In other words, the claims do not recite steps
that could be performed only in the human mind but are being aided by a computer.
Instead, the claims recite particular elements that require interaction and communication
with other computing devices that cannot be performed only in the human mind. As each
element of claims 13 and 17 are impossible to be performed only in the human mind,
claims 13 and 17 cannot be said to be drawn to a mental process.

Under Step 2A Prong 2, the Office Action alleges that the claimed "remotely disposed
[devices]" are merely a "generic computer" that "constitutes generally linking the use of
the abstract idea to a particular technological environment (to provide and receive
sampling data/targets). The Office Action additionally cites Bancorp and Alice to
support the finding that using "a computer to accelerate an ineligible mental process does
not make that process patent-eligible." Applicant disagrees and asserts that the Office
Action misunderstands and mischaracterizes the cited cases and statutes as applied to the
pending claims. The cases and statutes relied upon by the Office Action relate to reciting
a computer to perform some step, and that merely reciting that a computer performs the step does not make the claims patent eligible. The claimed "remotely disposed [devices]"
are not recited in the claim elements as performing particular steps. Instead, these
"remotely disposed [devices]" describe the recipients of data provided in the claimed
steps, or the sources of data received in the claimed steps. In other words, as the claimed
"remotely disposed [devices]" are not claimed as performing any of the claimed steps,
they cannot be said to linking an abstract idea to a particular technological environment.
Under Step 2B, the Office Action alleges that the claims do not recite significantly more.
Applicant disagrees. For example, the Office Action alleges that the claims do not have
an inventive concept. However, as is set forth below, the claims are both novel and nonobvious
and therefore have an inventive concept. The Office Action also alleges that the
claims do not offer a technological improvement. Applicant disagrees. The claims offer
a technological improvement in building a data corpus from a distributed network of
devices by comparing sampled data to some sampling target. The more similar the
sampled data to the sampling target, the higher the value and therefore the more likely the
value will exceed the necessary threshold for providing the sampled data. Accordingly, a
data corpus may be more selectively built by ascribing higher value to data matching
some desired target. This further allows for machine learning models to be trained using
the selectively gathered data corpus. Therefore, the claims clearly provide for a
technological improvement in data corpus aggregation and training of machine learning
models.

For at least these reasons, Applicant asserts that the claims are directed to statutory
subject matter and request that the rejection be withdrawn.”
	
However, these “providing…” and “training on or more machine learning models” limitations are insignificant post-solution activity and does not make the invention eligible to be patented. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  Additionally, the remotely disposed computing device is described in the specification as being a generic computer (Spec. ¶57 “the remotely disposed computing device may include a computing device in a data center, a computing device facilitating execution of an execution environment 227, etc.”).
	With respect to claim rejections under 35 U.S.C. 103, Applicant assets (Amend. 10-11)
	“To begin, the Office Action maps the "maplet request" of Rabel to the claimed "sampling target." However, Applicant notes that Rabel does not disclose any sort of comparison to the region of interest included in the sampling target, nor any valuation based on this comparison. Instead, the maplet request of Rabel merely defines a region that, when a vehicle is entered, sensor data is captured. Rabel does disclose comparing sensor data to existing map data. Even if, for the sake of argument, this existing map data were to disclose the claimed "sampling target," Applicant notes that Rabel does not disclose calculating any particular value based on this comparison. Instead, Rabel discloses that map data is updated in response to the sensor data differing from the existing map data.”
However, Rabel alone does not disclose the full limitations of the independent claims. Rabel does disclose “determining a degree of similarity between the sampled data and the sampling target” (Rabel ¶106 “For example, it may be determined if the (merged) road information/ data corresponding to the received plurality of maplets is in agreement with the map information/data of the digital map or if the (merged) road information/data corresponding to the received plurality of maplets indicate one or more changes to the road network compared to the representation of the road network provided by the digital map.”), and “determining, based on the sampling target, a value for the sampled data”(714, analyze road information to determine updates to map data, FIG. 7; Rabel ¶161 “roadside barrier standard deviation field, the value which is an array and/or list of the standard deviations of the longitudinal (x), lateral (y), and vertical (z) roadside barrier sample points relative to the VCS coordinate system”; 105 “a relevant accuracy or standard deviation provided in the headers of the corresponding maplets, and/or the like”; 160 “pose point standard deviation field, the value of which indicates the standard deviation for the pose point coordinates relative to the VSC coordinate system under conditions assuming good GNSS performance”; Rabel ¶208 “matching a geolocation (e.g., a GNSS determined location) to a point on a map . . . recorded route information can be matched with respective map or geographic records via position or GNSS data associations (such as using known or future map matching or geo-coding techniques)”; Rabel ¶134 “if the current map information/data representing the elements of the map information that do not have corresponding elements of (merged) road information/data should be removed from the digital map . . . Thus, one or more updates to the digital map and/or the map information/ data of the digital map may be determined based on the (merged) road information/data”; Rabel ¶¶104 -106 “it may be determined if observations described by road information/ data of two or more maplets correspond to the same real world object and/or feature based on observation identifiers provided by each maplet, locations of the observations, the observation class corresponding to the observations, similarity of dimensions of the observations, description of the observations (e.g., shape, color, type, and/or the like), and/or the like . . . it may be determined that the first and second observations do not correspond to the same real world object or feature/element . . . determined correspond to the same real world object or feature/ element . . . may be merged . . . determined if the (merged) road information/ data corresponding to the received plurality of maplets is in agreement with the map information/data of the digital map or if the (merged) . . . it may be determined if one or more changes to the road network have occurred since the map information/ data was last updated . .  .determine if the (merged) road information/data corresponding to the received plurality of maplets validates the current map information/data . . . do not match . . . data corresponding to the request region is not validated and/or should not be updated”), however.  It is now noted that Kato discloses “wherein a value for the sampled data corresponds to a degree of similarity between the sampled data and the sampling target” (Kato ¶50 “The degree-of-similarity calculating portion 23 calculates the degree of similarity of the image data retained in the image retaining portion 22 to a template image provided as reference data. The degree of similarity can be expressed by use of a Euclidean distance between image data retained in the image retaining portion 22 and template image, namely, a square root of a sum of squares of a difference in luminance between the corresponding pixels, and a distance between a subspace by approximating the distribution of a plurality of template images and image data retained in the image retaining portion 22.”)

Additionally, Applicant asserts (Amend. 10-11):
“Moreover, Applicant notes that the claims have been amended to recite that a "greater degree of similarity corresponds to a greater value for the sampled data." In other words, the claims describe an approach where a value for sampled data is greater the more similar it is to the sampling target. Accordingly, sensor data is more likely to be provided the more similar it is to the sampling target. In contrast, Rabel describes an approach where map data is more likely to be updated the more it differs from existing map data. Therefore, Rabel fails to disclose these elements. Wheeler also fails to disclose these elements. Wheeler describes another approach for generating map updates. Particularly, Wheeler describes an approach whereby a significance for data is calculated the similarity between objects in captured data and objects on a map. Wheeler at [0085]. Where a discrepancy is identified, the discrepancy is evaluated and, if significant, the discrepancy is provided to an online system. Wheeler at [0123-0124]. In other words, Wheeler describes a system where data indicating a discrepancy is provided in response to the "significance value" exceeding a threshold. To begin, Applicant notes that the "significance value" for the discrepancy is not based on a degree of similarity between the captured data and the map data. Instead, the degree of similarity is used to determine whether or not the data includes a discrepancy. After identifying a discrepancy, the significance value for that discrepancy is calculated using other rules. Wheeler at [0123]. In other words, the significance value for a discrepancy is independent of the determination of whether or not an identified object is a discrepancy.   

Moreover, as is set forth above, Applicant notes that the claims have been amended to recite that a "greater degree of similarity corresponds to a greater value for the sampled data." In other words, the claims describe an approach where a value for sampled data is greater the more similar it is to the sampling target. In contrast, as Wheeler transmits discrepancies to the online map system, Wheeler teaches away from the concept of increasing the likelihood of transmitting data based on an increased similarity to some target. Therefore, Wheeler fails to disclose these elements.

For at least these reasons, Applicant asserts that the cited references fail to disclose the claims of independent claims 1 and 7. Claims 13 and 17 recite subject matter similar, but not identical to claims 1 and 17. The Office Action rejects claims 13 and 17 using similar rationale as claims 1 and 17. Accordingly, Applicant asserts that the cited references fail to disclose every element of claims 13 and 17 for similar reasons as are set forth above with respect to claims 1 and 7, to the extent applicable. Because the cited references, individually or in combination, do not teach or suggest every element and limitation of independent claims 1, 7, 13, and 17, no combination of only the cited references can be used to establish a prima facie case of obviousness, under 35 U.S.C. § 103, against claims 1, 7, 13, and 17 of the present application. Claims 1, 7, 13, 17 and their respective dependent claims are therefore allowable. Applicants therefore respectfully request that the§ 103 rejections be withdrawn and the claims be allowed.”

However, in light of the amended claim language, Kato discloses these limitations:
Wherein a value for the sampled data corresponds to a degree of similarity between the sampled data and the sampling target (Kato ¶50 “The degree-of-similarity calculating portion 23 calculates the degree of similarity of the image data retained in the image retaining portion 22 to a template image provided as reference data. The degree of similarity can be expressed by use of a Euclidean distance between image data retained in the image retaining portion 22 and template image, namely, a square root of a sum of squares of a difference in luminance between the corresponding pixels, and a distance between a subspace by approximating the distribution of a plurality of template images and image data retained in the image retaining portion 22.”)
wherein a greater degree of similarity corresponds to a greater value for the sampled data (Kato ¶50 “For example, if the reciprocal numbers of these distances are employed as the degree of similarity, the smaller these distances are, the greater the degree of similarity becomes. In addition, the degree-of-similarity calculating portion 23 can serve as an estimation error evaluating portion 34, which will be described later.” A reciprocal number being smaller equates to the number without being reciprocated being greater.)
determining sampling data to be identical responsive to a similarity value being greater than a threshold (Kato “A determining portion 24 compares the degree of similarity calculated by the degree-of-similarity calculating portion 23 with a predetermined threshold value and, if the degree of similarity is greater than the threshold value, determines that the target is identical to the reference object.”; Kato ¶84 “Next, the degree-of-similarity calculating portion 23 calculates the degree of Similarity between the image data Stored in the memory portion 2 and an image of reference data (step 211). And, if this degree of Similarity exceeds a preset threshold value (YES in step 212), it is determined that the image data of the processing target corresponds to the reference data (step 213), and the recognition processing is finished.”)

Additionally, Applicant asserts (Amend. 12-13):
“The cited references also fail to disclose the following elements of dependent claims 2 and 8: "wherein the sampled data comprises sensor data and one or more associated control operations of a vehicle." To begin, Applicant alleges that the combined references disclose "wherein the sampled data comprises sensor data." However, dependent claims 2 and 8 recite "wherein the sampled data comprises sensor data and one or more associated control operations of a vehicle." In other words, in rejecting dependent claims 2 and 8, the Office Action has ignored the limitation that the sampled data also includes "one or more associated control operations of a vehicle" as claimed. MPEP 2143. 03 requires that All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494,496 (CCPA 1970). Accordingly, the Office Action has failed to adequately reject every element of every claim, and thereby deprived Applicants of the opportunity to respond to rejections for every element of every claim, Applicant requests that the next Office Action, should it be issued, be non-final.

Moreover, Applicant asserts that the cited references fail to disclose this element. None of the cited references disclose comparing sampled data comprising "associated control operations of a vehicle" to some sampling target in order to calculate a value for that data. None of the cited references disclose using a value based on such a similarity to provide data. Accordingly, Applicant asserts that claims 2 and 8 are allowable and request that their rejection be withdrawn.”
However, since the independent claims have been amended, this argument is rendered moot in view of the new amendments. Additionally, Rabel in view of Kato, further in view of Wheeler, and further in view of Urmson disclose this limitation, ‘sampling data comprising one or more associated control operations of a vehicle’ (Urmson column 1, lines 58-59 “The vehicle may also collect data such as (but not limited to) gas usage and application of throttles/brakes”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667